DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 21 December 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the truck work body including compartment doors having respective free edges at different heights, the locking catches arranged at different heights, and locking members having different lengths protruding from the sliding bar in different upward or downward directions (claim 10) and the sliding member including two sliding bars and at least one connector bar (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The use of the term Firgelli, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 3 of claim 10, “having respective” is suggested to read -- each having respective-- for clarity that each door has a free edge.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for limitation “the actuators” in claim 13. Claims 2-20 are rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6-7, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over screen captures from YouTube video clip entitled “PowerMaster & Key Fob Combo,” 7 pages, uploaded on January 15, 2019 by user Austin Hardware and Supply, Inc. Retrieved from Internet: <https://www.youtube.com/watch?v=H0YMbwDzdqM> [hereinafter: PowerMaster], in view of Simon et al., US 5,937,065 [hereinafter: Simon].

Regarding claim 1, PowerMaster discloses a locking system for a truck work body that has externally accessible compartment doors (depicted at 00:00 (p. 1)), wherein the locking system comprises:
	a plurality of locking catches that are mounted respectively on a plurality of the compartment doors which are to be lockable by the locking system (illustrated in annotated image (00:11) below);
	a sliding member (illustrated in annotated image (00:11) below) that is longitudinally slidably arranged inside the truck work body (00:04-00:08 (refer to pp. 2-4) depicts the sliding member longitudinally slidably arranged inside the truck work body) so as to be longitudinally slidable between a locked position (depicted at 00:08 (p. 4)) and an unlocked position (depicted at 00:04 (p. 2)); 
	a plurality of locking members that are rigidly connected to and protrude from the sliding member (the image (00:11) annotated below depicts a plurality of locking members rigidly connected to the sliding member and protruding from the sliding member) so that the locking members respectively engage with the locking catches to prevent opening of the plurality of the compartment doors when the sliding member is in the locked position (illustrated in image (00:11) annotated below), and so that the locking members respectively disengage from the locking catches to allow opening of (depicted at 00:04 (p. 2));
	an actuator that is operatively connected to the sliding member (illustrated in image (00:11) annotated below) and is configured to drive a longitudinal sliding motion of the sliding member between the locked position and the unlocked position (depicted at 00:04-00:13 (refer to pp. 2-6));
	an electronic transmitter that is configured to be manually operated by a user (illustrated in image (00:11) annotated below) to selectively emit a lock signal (depicted at 00:05 (p. 3)) and an unlock signal (image (00:11) annotated below depicts the electronic transmitter manually operated by a user to electively emitting an unlock signal).

    PNG
    media_image1.png
    991
    1188
    media_image1.png
    Greyscale

PowerMaster does not explicitly disclose an electronic receiver that is control-connected to the actuator, and is configured to receive the lock signal and the unlock signal and to respectively responsively control the actuator to drive the longitudinal sliding motion of the sliding member to the locked position and to the unlocked position respectively.
	Simon keyless control system. Simon teaches an electronic receiver (Fig. 1, col. 4 lines 15-18: control circuit 14 includes a transceiver 30 that receives a signal from a remote control 12) that is control-connected to an actuator (Fig. 1, col. 6 line 66-col. 7 line 5: control circuit 14 connected to an actuator via an output line 20), and is configured to receive a lock signal (col. 7 lines 16-21) and an unlock signal (col. 6 line 62-col. 7 line 5) and to respectively responsively control an actuator (col. 7 lines 1-5, 19-21).
	PowerMaster teaches controlling the actuator to drive the longitudinal sliding motion of the sliding member to the locked position and to the unlocked position respectively (depicted in video at 00:04-00:13, different buttons on the electronic transmitter correspond to driving the sliding member to the locked or unlocked position). However, PowerMaster is silent to an electronic receiver that is control-connected to the actuator. It is well known and understood in the art that an electronic transmitter that is configured to be manually operated by a user to selectively emit a lock signal and an unlock signal must communicate with an electronic receiver configured to receive the lock and unlock signals and to drive the actuator according to the signal, as evidenced by Simon, in order to utilize the electronic receiver to remotely control at least one vehicle operation. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that including an electronic receiver that is control-connected to the actuator and is configured to receive the lock signal and the unlock signal and to respectively responsively control the actuator to drive the longitudinal sliding motion of the sliding member to the locked position and to the unlocked position respectively is necessary to practice the device disclosed by PowerMaster. 

	Regarding claim 6, PowerMaster, in view of Simon, teaches the locking system according to claim 1, wherein the sliding member is arranged entirely within the truck work body, and no part of the sliding member protrudes externally from the truck work body (PowerMaster 00:00 (p. 1), 00:04 (p. 2) depicts the sliding member entirely within the truck work body and depicts no part of the sliding member protruding externally).

	Regarding claim 7, PowerMaster, in view of Simon, teaches the locking system according to claim 1, further comprising slide bearings that are mounted in the truck work body and slidably support the sliding member (PowerMaster, in the images annotated below (00:11, 00:15), depicts slide bearings mounted in the truck work body that support the sliding member as it slides). 

    PNG
    media_image2.png
    869
    1135
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    938
    media_image3.png
    Greyscale


	Regarding claim 13, PowerMaster, in view of Simon, teaches the locking system according to claim 1, including a total of only two of the actuators for locking and unlocking all of the compartment doors on a right side and on a left side of the truck work body (PowerMaster 00:15 (p. 7) depicts one actuator for locking and unlocking all of the compartments on one side of the truck work body; the PowerMaster description provides only two actuators for locking and unlocking all of the compartment doors on a right side and on a left side (see video description on p. 1)). 

	Regarding claim 14, PowerMaster, in view of Simon, teaches the locking system according to claim 1, wherein a single said actuator locks and unlocks all of the compartment doors on a right side or on a left side of the truck work body (PowerMaster 00:15 (p. 7) depicts one actuator for locking and unlocking all of the compartments on one side of the truck work body). 
	
	Regarding claim 15, PowerMaster, in view of Simon, teaches the locking system according to claim 1, expressly excluding an externally accessible key lock or combination lock for locking the sliding member (PowerMaster does not disclose an externally accessible key lock or combination lock for locking the sliding member, and the PowerMaster description excludes external padlocks on both sides of the truck body). It is noted PowerMaster, in view of Simon, illustrates an externally accessible key lock as part of the existing handle/latch system, separate from the locking system, which is consistent with Applicant’s system (Spec. filed 3/2/2020 p. 17 lines 15-21).

	Regarding claim 16, PowerMaster, in view of Simon, teaches the locking system according to claim 1 assembled and installed in the truck work body (PowerMaster 00:00 (p. 1)). 

	Regarding claim 17, PowerMaster discloses parts for assembling and installing a locking system in a truck work body that has externally accessible compartment doors, wherein the parts comprise:
locking catches that are mounted respectively on an interior of a plurality of compartment doors which are to be lockable by the locking system (illustrated in annotated image (00:11) below);
	a sliding member (illustrated in annotated image (00:11) below) configured to be longitudinally slidably arranged inside the truck work body (00:04-00:08 (refer to pp. 2-4) depict the sliding member longitudinally slidably arranged inside the truck work body) so as to be longitudinally slidable between a locked position (depicted at 00:08 (p. 4)) and an unlocked position (depicted at 00:04 (p. 2)); 
	locking members rigidly connected to and protruding from the sliding member (image (00:11) annotated below depicts a plurality of locking members rigidly connected to the sliding member and protruding from the sliding member) so that the locking members respectively engage with the locking catches to prevent opening of the plurality of the compartment doors when the sliding member is in the locked position (illustrated in image (00:11) annotated below), and so that the locking members respectively disengage from the locking catches to allow opening of the plurality of the compartment doors when the sliding member is in the unlocked position (depicted at 00:04 (p. 2));
(illustrated in image (00:11) annotated below), and to drive a longitudinal sliding motion of the sliding member between the locked position and the unlocked position (depicted at 00:04-00:13 (refer to pp. 2-6));
	an electronic transmitter configured to be manually operated by a user (illustrated in image (00:11) annotated below) to selectively emit a lock signal (depicted at 00:05 (p. 3)) and an unlock signal (image (00:11) annotated below depicts the electronic transmitter manually operated by a user to electively emitting an unlock signal).

    PNG
    media_image1.png
    991
    1188
    media_image1.png
    Greyscale

	However, PowerMaster does not explicitly disclose providing an electronic receiver configured to be control-connected to the actuator, and to receive the lock signal and the unlock signal and to responsively control the actuator to drive the longitudinal sliding motion of the sliding member to the locked position and to the unlocked position respectively.
(Fig. 1, col. 4 lines 15-18: control circuit 14 includes a transceiver 30 that receives a signal from a remote control 12) configured to be control-connected to an actuator (Fig. 1, col. 6 line 66-col. 7 line 5: control circuit 14 connected to an actuator via an output line 20), and to receive a lock signal (col. 7 lines 16-21) and an unlock signal (col. 6 line 62-col. 7 line 5) and to responsively control an actuator (col. 7 lines 1-5, 19-21).
	PowerMaster teaches controlling the actuator to drive the longitudinal sliding motion of the sliding member to the locked position and to the unlocked position respectively (depicted in video at 00:04-00:13, different buttons on the electronic transmitter correspond to driving the sliding member to the locked or unlocked position). However, PowerMaster is silent to an electronic receiver configured to be control-connected to the actuator and to receive the lock and unlock signal and responsively control the actuator. It is well known and understood in the art that an electronic transmitter configured to be manually operated by a user to selectively emit a lock signal and an unlock signal, as disclosed by PowerMaster, must communicate with an electronic receiver configured to be control-connected to the actuator and to receive the lock and unlock signals and drive the actuator accordingly, as evidenced by Simon, in order to utilize the electronic receiver to remotely control at least one vehicle operation. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that including an electronic receiver that is control-connected to the actuator and is configured to receive the lock signal and the unlock signal and to responsively control the actuator to drive the longitudinal sliding motion of the sliding member to the locked position and to the unlocked position respectively is necessary to practice the device disclosed by PowerMaster. 
PowerMaster, in view of Simon, is silent to a kit of parts for assembling and installing the locking system in a truck work body that has externally accessible compartment doors. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to compile the parts disclosed by PowerMaster, as modified by Simon, into a kit for ease of marketing (PowerMaster description: “Quick installation … Retrofits to most ‘Gang-Lock’ systems”).

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 1 above, and further in view of Dzus, US 2,813,450. 

Regarding claim 2, PowerMaster, in view of Simon, teaches the locking system according to claim 1. PowerMaster teaches the actuator secured to the inside of the truck work body (depicted at 00:15 (p. 7)), however, PowerMaster, in view of Simon, is silent to tamper-resistant fasteners by which the actuator is secured inside the truck work body, wherein the tamper-resistant fasteners are accessible and removeable from outside of the truck work body so as to release the actuator. 
Dzus teaches tamper-resistant fasteners 10 (Fig. 2, col. 2 lines 19-21, 29-32: the operating head requires a suitable tool with a ring and teeth in the correct size and shape, corresponding to being tamper-resistant because it does not accept common, conventional tools (e.g., slotted screwdriver, Phillips screwdriver, hex socket or wrench, solid internal driver bit, or locking pliers)), wherein the tamper-resistant fasteners are accessible and removeable from outside the body (col. 2 lines 19-21, 42-49).
One of ordinary skill in the art would recognize the actuator disclosed by PowerMaster, in view of Simon, is secured inside the truck work body and doing so with fasteners accessible and removable from outside of the truck work body provides convenient access to the fasteners for easy installation and retrofitting. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by PowerMaster, in view of Simon, to employ tamper-resistant fasteners by which the actuator is secured inside the truck work body, wherein the tamper-resistant fasteners are accessible and removable from outside of the truck work body so as (Dzus col. 1 lines 39-42, col. 2 lines 57-60).

Regarding claim 4, PowerMaster, in view of Simon and Dzus, teaches the locking system according to claim 2, further comprising a removal tool 15, 17 (Dzus Fig. 2) that fits and engages a head configuration 11 (Dzus Fig. 2) of the tamper-resistant fasteners (Dzus col. 2 lines 23-25, 30-32), and that enables removal of the tamper-resistant fasteners (Dzus col. 2 lines 33-36, 41-47: the tool can engage the head by rotating clockwise and counter-clockwise, corresponding to the tool enabling insertion and removal of the fastener).

Regarding claim 5, PowerMaster, in view of Simon and Dzus, teaches the locking system according to claim 2, wherein the tamper-resistant fasteners are the only parts of the locking system that are exposed externally from the truck work body (as modified above in claim 2, the only parts of the locking system taught by PowerMaster, in view of Simon and Dzus, that are exposed externally are the tamper-resistant fasteners).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, and view of Dzus, US 2,813,450, as applied to claim 2 above, and further in view of Cowie et al., US 8,342,580 [hereinafter: Cowie].

Regarding claim 3, PowerMaster, in view of Simon and Dzus, teaches the locking system according to claim 2, further comprising a biasing spring (PowerMaster depicted at 00:04 (p. 2)) that is connected between the sliding member and a point inside the truck work body (PowerMaster depicted at 00:04 (p. 2)). PowerMaster, in view of Simon and Dzus, does not explicitly disclose the biasing spring applying a spring bias to the sliding member that urges the sliding member to slide from the locked position to the unlocked position.
Cowie teaches a biasing spring 54 (Fig. 3) to apply to a sliding member 52 (Fig. 3) a spring bias that urges the sliding member to slide from the locked position to an unlocked position (col. 5 lines 47-54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange biasing spring disclosed by PowerMaster to apply to the sliding member a spring bias that urges the sliding member to slide from the locked position to the unlocked position, as taught by Cowie, in order to retain the sliding member in the unlocked position so the compartment doors are free to move between the open and close positions without actuating the sliding member (Cowie col. 5 lines 52-54).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 7 above, and further in view of Hughes, GB Pub. 2472271 [hereinafter: Hughes]. 

Regarding claim 8, PowerMaster, in view of Simon, teaches the locking system according to claim 7, however PowerMaster, in view of Simon, is silent to the slide bearings comprising blocks of low-friction plastic selected from HDPE and PTFE.
Hughes teaches a slide bearing 7 (Fig. 2a; p. 8 lines 10-12: the locking component 9 slides over the strike contact surface 10, corresponding to a slide bearing) comprising a block 20 (Fig. 2a) of low-friction plastic selected from HPDE and PTFE (p. 5 lines 9-11). 
PowerMaster, in view of Simon, to further comprise blocks of low-friction plastic selected from HDPE and PTFE as taught by Hughes in order to prevent build up of friction when the sliding member is moved over the surface of the slide bearings for ease of movement (Hughes p. 5 lines 4-7). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 1 above, and further in view of Hart, US 1,511,725 and Schuco International KG, DE 202013105256 [hereinafter: Schuco]. 

Regarding claim 9, PowerMaster, in view of Simon, teaches the locking system according to claim 1. However PowerMaster, in view of Simon, is silent to the sliding member comprising a sliding bar of aluminum or aluminum alloy having a rectangular cross-sectional configuration, and the locking members comprising locking tabs of aluminum or aluminum alloy that are welded or bolted to the sliding bar.
Hart teaches a sliding member 31, 32, 33, 34 (Fig. 2) comprises a sliding bar having a rectangular cross-sectional configuration (Fig. 4), and locking members comprising locking tabs 39, 40, 41, 42 (Fig. 2) that are welded or bolted to the sliding bar 31, 32, 33, 34 (Fig. 2; p. 2 lines 99-104). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding member taught by PowerMaster, in view of Simon, to comprise a sliding bar having a rectangular cross-sectional configuration, as taught by Hart, and the locking members taught by PowerMaster, in view of Simon, to comprise locking tabs of aluminum or aluminum alloy that are welded to the sliding bar, as taught by Hart, for inexpensive manufacturing (Hart col. 1 lines 46-49) and to permanently secure the locking members to the sliding member. One of PowerMaster.
PowerMaster, in view of Simon and Hart, is silent to the sliding member comprising a sliding bar of aluminum or aluminum alloy, and the locking members comprising locking tabs of aluminum or aluminum alloy.
Schuco teaches a sliding member 1 (Fig. 1) comprises a sliding bar 3 (Fig. 1) of aluminum or aluminum alloy ([0006]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the sliding member of aluminum or aluminum alloy and the locking members of aluminum or aluminum alloy because aluminum, or aluminum alloy, is well known in the art to be strong, increasing security, (Schuco [0028]) and corrosion resistant (Schuco [0007]: easily anodized), as evidenced by Schuco.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 1 above, and further in view of Ogilvie, US 3,245,713.

Regarding claim 10, PowerMaster, in view of Simon, teaches the locking system according to claim 1. PowerMaster, in view of Simon, teaches the sliding member includes only a single sliding bar arranged at a single height in the truck work body on a respective side of the truck work body (PowerMaster depicted at 00:15 (p. 7). However, PowerMaster, in view of Simon, is silent to the truck work body including respective ones of the plurality of compartment doors having respective free edge thereof at different heights and respective ones of the locking catches are arranged at different heights.
Ogilvie teaches a truck work body including respective ones of a plurality of compartment doors 48, 100 (Fig 1) having respective free edges thereof at different heights (illustrated in Fig. 3).
PowerMaster, in view of Simon, to include respective ones of the plurality of compartment doors having respective free edges thereof at different heights, as taught by Ogilvie, in order to provide a additional useable space and/or compartments of different sizes for special equipment (Ogilvie col. 1 lines 13-16). One of ordinary skill in the art would understand the respective ones of the locking catches are arranged at different heights in order to correspond to the respective free edges of the compartment doors taught by PowerMaster, as modified by Simon and Ogilvie above. 
PowerMaster, in view of Simon and Ogilvie, is silent to the respective ones of the locking members having different lengths protruding from the sliding bar and/or respective ones of the locking members protruding from the sliding bar in different upward or downward directions so as to respectively reach and engage with the locking catches arranged at different heights. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the direction in which the locking members protrude from the sliding bar so that respective ones of the locking members protrude from the sliding bar in different upward or downward directions as a matter of design choice in order to retrofit the locking system taught by PowerMaster, as modified by Simon and Ogilvie (as modified above, the locking members would protrude in upward and downward directions to engage the locking catches and practice the device of PowerMaster, in view of Simon and Ogilvie; PowerMaster description (p. 1) states the device retrofits to most “Gang-Lock” systems to lock all compartments). One of ordinary skill in the art would have a reasonable expectation the modification does not affect operation of the device. See MPEP 2144.04(VI)(C); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 1 above, and further in view of Lillard, US 1,362,949.

Regarding claim 11, PowerMaster, in view of Simon, teaches the locking system according to claim 1. However, PowerMaster, in view of Simon, is silent to the sliding member on a respective side of the truck work body including two sliding bars, and at least one connector bar. 
Lillard teaches a sliding member 9 (Fig. 1) includes two sliding bars (Fig. 4 depicts at least two sliding bars) that are offset from one another and extend parallel to one another (illustrated in Fig. 1), and at least one connector bar 14 (Fig. 4) that rigidly interconnects the two sliding bars with one another (Fig. 4, p. 1 lines 84-85) so that the two sliding bars are both longitudinally slidable in unison and parallel to one another (Fig. 1, p. 2 lines 14-15). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding member on a respective side of the truck work body taught by PowerMaster, in view of Simon, to include two sliding bars that are offset from one another and extend parallel to one another, and at least one connector bar that rigidly interconnects the two sliding bars with one another so that the two sliding bars are both longitudinally slidable in unison and parallel to one another, as taught by Lillard, in order to retrofit the locking system for a truck work body having two levels of compartment doors with a reasonable expectation of success in simultaneously unlocking and locking all of the doors with one actuator (Lillard, p. 2 lines 14-15; (PowerMaster description (refer to p. 1) states the device retrofits to most “Gang-Lock” systems to lock all compartments and depicts one actuator per side). Additionally, one of ordinary skill in the art would recognize two sliding bars that see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 1 above, and further in view of Clark, US 1,963,954.

Regarding claim 12, PowerMaster, in view of Simon, teaches the locking system according to claim 1, but is silent to the locking members and the locking catches being positioned so that the locking members do not protrude into respective door openings of the compartment doors when the sliding member is in the unlocked position.
Clark teaches a locking member 43 (Fig. 6) and locking catch 40 (Fig. 6) are positioned so that the locking member does not protrude into a respective opening of a compartment door (the area behind the drawer front 26 corresponds to an opening of a compartment door illustrated in Fig. 2 corresponds to an opening of a compartment door).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking members and locking catches disclosed by PowerMaster, in view of Simon, to be positioned so that the locking members do not protrude into respective door openings of the compartment doors when the sliding member is in the unlocked position, as suggested by Clark, to reduce likelihood of injury and damage to clothing or items being (Clark p. 1 lines 8-12, p. 3 lines 79-87). One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device. MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (holding the particular placement of a contact in a conductivity measuring device was an obvious matter of design choice).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 17 above, and further in view of Dzus, US 2,813,450. 

Regarding claim 18, PowerMaster, in view of Simon, teaches the kit according to claim 17. PowerMaster teaches the actuator secured to the inside of the truck work body (depicted at 00:15 (p. 7)), however, PowerMaster, in view of Simon, is silent to the parts further comprising tamper-resistant fasteners configured to secure actuator inside the truck work body, whereby the tamper-resistant fasteners are accessible and removeable from outside of the truck work body so as to release the actuator. 
Dzus teaches tamper-resistant fasteners 10 (Fig. 2, col. 2 lines 19-21, 29-32: the operating head requires a suitable tool with a ring and teeth in the correct size and shape, corresponding to being tamper-resistant because it does not accept common, conventional tools (slotted screwdriver, Phillips screwdriver, hex socket or wrench, solid internal driver bit, or locking pliers)), whereby the tamper-resistant fasteners are accessible and removeable from outside the body (col. 2 lines 19-21, 42-49).
One of ordinary skill in the art would understand the tamper-resistant fasteners taught by Dzus are capable of securing the actuator inside the truck work body, whereby the tamper-resistant fasteners are accessible and removable from outside the truck work body so as to release the actuator, with a PowerMaster, in view of Simon, to further comprise tamper-resistant fasteners configured to secure the actuator inside the truck work body, whereby the tamper-resistant fasteners are accessible and removable from outside of the truck work body so as to release the actuator, as taught by Dzus, in order to provide tamper-resistant fasteners in the kit with no danger of slippage or mutilation when a large torque load is applied (Dzus col. 1 lines 39-42, col. 2 lines 57-60).

Regarding claim 19, PowerMaster, in view of Simon and Dzus, teaches the kit according to claim 18, further comprising a biasing spring (depicted at 00:04 (p. 2)) configured to be connected between the sliding member and a point inside the truck work body (depicted at 00:04 (p. 2)).
PowerMaster, in view of Simon and Dzus, is silent to a biasing spring configured to apply to the sliding member a spring bias that urges the sliding member to slide from the locked position to the unlocked position. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the biasing spring disclosed by PowerMaster is capable of being configured to apply to the sliding member a spring bias that urges the sliding member to slide from the locked position to the unlocked position in order to retain the sliding member in the unlocked position so the compartment doors can open and close unobstructed and to provide a fail-safe mechanism. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PowerMaster, in view of Simon, US 5,937,065, as applied to claim 17 above, and further in view of Hughes, GB Pub. 2472271 [hereinafter: Hughes]. 

Regarding claim 20, PowerMaster, in view of Simon, teaches the kit according to claim 17, however PowerMaster, in view of Simon, is silent to the parts further comprising slide bearings of a low-friction plastic configured to be mounted in the truck work body and slidably support the sliding member.
Hughes teaches a slide bearing 7 (Fig. 2a; p. 8 lines 10-12: the locking component 9 slides over the strike contact surface 10, corresponding to a slide bearing) of a low-friction plastic 20 (Fig. 2a; p. 5 lines 9-11) configured to be mounted in the body (p. 1 lines 30-31, p. 9 lines 1-6: the slide bearing is attached to the fixed part of the door) and slidably support the sliding member (p. 8 lines 10-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slide bearings disclosed by PowerMaster, in view of Simon, to be a low-friction plastic configured to be mounted in the truck work body and slidably support the sliding member as taught by Hughes in order to provide a slide bearing part that prevents build up of friction when the sliding member is moved over the surface of the slide bearings for ease of movement (Hughes p. 5 lines 4-7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Leary et al., US 8869576, related to an electronic locking system for a truck work body with a plurality of strikers that engage a plurality of locking catches to lock multiple compartments on one side of the truck work body with one actuator.
Pearlman, US 5351512, related to a locking system for a truck work body with an electronic transmitter to activate an actuator that drives a sliding member with a plurality of locking catches to lock multiple compartments on one side of the truck work body with one actuator.
Bateman, US 5593201, related to a locking system for a truck work body having a plurality of locking members mounted to a sliding member.
Clare et al., US 2001/0038230, Lovas, US 9845056, Foster et al., US 6485077, Boyer, US 6955385, and Wojnowski US 6089639 are related to a truck work body with externally accessible compartment doors.
Hsu, US 6722167, related to an electronic cabinet locking including a sliding member and a plurality of locking members that engage with a plurality of locking catches mounted on a plurality of compartments. 
Fiori, US 8757738, related to a locking system for a cabinet including a sliding member that simultaneously actuates a plurality of locking members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675